Mr. Richard Weiss, Director Department of Finance and Administration 1509 West Seventh Street, Suite 401 Little Rock, Arkansas 72203-3278
Dear Mr. Weiss:
I am writing in response to your request, made pursuant to A.C.A. § 25-19-105(c)(3)(B) (Supp 2005), for an opinion on whether your decision to release certain information from the Arkansas Administration Statewide Information System or "AASIS" in response to a request made under the Arkansas Freedom of Information Act ("FOIA") is consistent with that law. See A.C.A. §§ 25-19-101 to-109 (Supp. 2005, as amended by Acts 268, 7261 and 998 of 2007). Specifically, you note that the Office of Personnel Management received an FOIA request from a citizen seeking an "electronic copy of the [AASIS] database to include Employee name, gender, job title, date of hire/start date, current salary (base, extra, and total salary) pay basis (hourly, annual etc.), agency name, agency code, agency address/city and work address." You state that the requester did not request the birth date, social security number, email or home addresses of employees on the AASIS system. You state that "in accordance with [Attorney General] Opinion No. 2007-070, the Office of Personnel Management plans on providing the requested information. . . ." You note that the "only information requested in addition to what was requested resulting in Opinion No. 20007-070 is the gender of each person." You ask for my "advice as to whether the release of this information is in conformance with the Arkansas Freedom of Information Act."
RESPONSE
In my opinion your decision is consistent with the FOIA.
As you note, I addressed the great bulk of the information now requested in a previous opinion, Opinion No. 2007-070. In that Opinion, I concluded, among other things, that information contained in the AASIS database detailing state employees' names, job titles, dates of hire or start dates, current salaries (base, extra, and total salaries), pay basis (hourly, annual, etc.), agency name, agency codes, and work addresses was open to inspection and copying under the FOIA. I will not restate the analysis of that opinion herein. It is sufficient to note that my opinion has not changed since the issuance of Op. Att'y Gen.2007-070, and in my opinion, therefore, your decision to release the information just listed is consistent with the provisions of the FOIA.
As you note, I did not have occasion in Op. Att'y Gen. 2007-070 to discuss release of the "gender" of state employees as listed in the AASIS database. In my opinion, however, your decision to release this information is consistent with the FOIA. As my predecessor stated in Op. Att'y Gen. 2005-100, "This office has previously opined that an employee's race, gender, date of hire and job title are disclosable under the FOIA [citing Op. Att'y Gen. Nos. 1999-305 and 91-351]. Records containing this information generally constitute `personnel records' that are open to public inspection and copying." Id. at 2 (emphasis added). Your decision is therefore consistent with the FOIA.
Deputy Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
  DUSTIN McDANIEL Attorney General
1 Act 726 is not yet effective. See Op. Att'y Gen. 2007-164. *Page 1